Lewis, J.
Defendant’s testimony as to its aims and objects is not entitled to credence. I find that defendant is not a labor union or a labor organization of any kind. It is not a member of any single trade or class of trades, and its demands, likewise, are unconnected with any specific industry. The picketing sought to be enjoined is unrelated to any question of wages, hours of labor, unionization or betterment of working conditions. A labor dispute within the purview of paragraphs (a), (b) and (c) of subdivision 10 of section 876-a of the Civil Practice Act, is, therefore, not involved. As that is the only issue presented, a permanent injunction against further picketing must be granted.